Citation Nr: 1725646	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 26, 2007, for the grant of service connection for migraine headaches.



REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied reopening the Veteran's claim of service connection for bilateral hearing loss.  In a September 2008 rating decision, the RO granted service connection for migraine headaches and assigned a 30 percent disability rating, effective March 26, 2007.  Subsequently, in a January 2009 Notice of Disagreement, the Veteran disagreed with the effective date assigned for his service-connected migraine headaches, and claimed an earlier effective date of August 27, 1997, for this condition.  Additionally, in an August 2009 rating decision, the Veteran's disability rating for migraine headaches was increased to 50 percent, effective May 11, 2009.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of the hearing is incorporated into the evidence of record.  

The issues on appeal were previously before the Board in June 2012 and April 2014, at which time they were remanded for further development.  

In its June 2012 decision, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded both issues on appeal for additional development. 

As noted in the June 2012 decision, on the October 2009 Substantive Appeal and at the January 2012 Travel Board hearing, the Veteran and his representative argued that a clear and unmistakable error (CUE) existed in the August 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for a headache condition.  Specifically, the Veteran's representative argued that VA incorrectly stated that the Veteran was only treated once in service for his migraine headaches.

Additionally, in its April 2014 decision, the Board requested that the RO issue a separate rating decision as to the Veteran's argument of CUE in the August 1998 rating decision.  The RO issued the rating decision in May 2015 that determined no CUE existed in the August 1998 rating decision.  The Veteran did not appeal this decision.

A review of the claims file reveals that the Veteran's representative argued that a CUE also existed in the February 2003 rating decision.  See February 2012 Board Brief.  Specifically, the Veteran's representative argued that VA incorrectly stated that the Veteran was only treated once in service for his migraine headaches.  As such, a claim of CUE in the February 2003 rating decision is referred to the RO for appropriate action.  

The issue(s) of entitlement to service connection for bilateral hearing loss and an effective date earlier than March 26, 2007, for the grant of service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately, another remand is warranted.

A.  Bilateral Hearing Loss

The Veteran reports that he was exposed to noise during active service as his duties required him to be in the engine room of a Navy ship.  See January 2012 Hearing Transcript.  During the hearing, the Veteran stated that his hearing loss had progressively gotten worse and now required hearing aids.  See id.  He last underwent a VA examination for the claimed bilateral hearing loss in July 2011.  Given the length of time since the last examination, and the Veteran's assertions to ongoing and increased symptoms, the Board finds that a more contemporaneous examination is needed to properly evaluate this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

B.  Earlier Effective Date

As noted in the Introduction section above, the Veteran's representative submitted a claim alleging the existence of a CUE in the February 2003 rating decision that denied entitlement to service connection for migraine headaches.  The Board finds that this CUE claim is inextricably intertwined with the Veteran's claim of entitlement to an effective date prior to March 26, 2007, for his migraine headaches.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), for the proposition that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral hearing loss claim. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. After completing the above, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any bilateral hearing loss. The notice of the VA examination must be placed in the claims file and must notify the Veteran that if he fails to show for his VA examinations without good cause, VA will decide his claims based on the evidence already in the claims file.  The electronic record should be made available to the examiner for review. Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify whether the Veteran currently has bilateral hearing loss, or has had such a diagnosis at any time since his March 2007 claim. 

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired hearing pursuant to 38 C.F.R. § 3.385 . 

(B) With respect to any diagnosed bilateral hearing loss, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss is related to acoustic trauma during active duty service. 

In offering the requested opinions for bilateral hearing loss, the examiner should consider the Veteran's report of noise exposure.  

The examiner should also consider all other lay assertions, to include any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.

3. The RO should separately adjudication of the Veteran's referred CUE claim.  After the issuance of that rating decision then the RO should readjudicate the Veteran's claim of entitlement to an effective date earlier than March 26, 2007, for migraine headaches.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


